DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 17, there appears to be a word missing before ‘magnetic’. In line 23, it appears ‘measured’ should be ‘calculated’. In lines 29-30, ‘the calculated position to the object’ lacks antecedence.
In claim 7, line 3, ‘the known orientations’ lacks antecedence. In line 8, it appears ‘a cursor’ should be ‘the cursor’.
In claim 8, line 21, it appears ‘measured’ should be ‘calculated’. In lines 26-27, ‘the calculated position to the object’ lacks antecedence.
In claim 10, line 3, it appears reference should be made to ‘the perimeter’ and ‘the distal edge’. In line 5, ‘the known orientations’ lacks antecedence. In line 7, it appears ‘a cursor’ should be ‘the cursor’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Salazar et al (US Pub 2019/0374280 -cited by applicant).
Re claim 1: Salazar discloses a medical probe, comprising a tubular distal end section configured to be inserted into a cavity of a patient [0037; see probe 204 configured to be inserted into the nose], wherein the distal end comprises:
a visually guiding object disposed over a perimeter of a distal edge of the distal end [0037, 0043, Fig 4; see the objects 208, 228, or 222 disposed on the distal end]; and 
a magnetic field sensor comprising two sensor coils aligned non-parallel with each other, the sensor attached to the distal end section [0046, Fig 5; see the two or more navigation sensors 240 arranged orthogonally], and having: 
a first axis of symmetry, of one of the coils, which is aligned perpendicular to a central longitudinal axis of the distal end section [0046; see that three coils may be used with the coils being oriented about respective axes orthogonal to each other]; and
a second axis of symmetry, of the remaining coil, which is aligned perpendicular to the central longitudinal axis of the distal end section and not parallel to the first axis of symmetry [0046, Fig 5; see another of the orthogonal coils].
Re claim 2: The guiding object comprises a guiding bump (Fig 4; see tip 208).
Re claim 3: The guiding object comprises one or more colored angular sections of the perimeter of the distal end section [0048; see electrodes 222, 224 that have color and are angular on the distal end].
Re claim 4: The two coils are mutually orthogonal [0046; see the sensors oriented orthogonal].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salazar et al (US Pub 2019/0374280 -cited by applicant) in view of Rafii-Tari et al (US Pub 2019/0175062 -cited by applicant).
Re claims 5, 8: Salazar discloses a system including: 
a medical a probe, comprising a tubular distal end section configured to be inserted into a cavity of a patient [0037; see probe 204 configured to be inserted into the nose], wherein the distal end comprises:
a visually guiding object disposed over a perimeter of a distal edge of the distal end [0037, 0043, Fig 4; see the objects 208, 228, or 222 disposed on the distal end]; and 
a magnetic field sensor comprising two sensor coils aligned non-parallel with each other, the sensor attached to the distal end section [0046, Fig 5; see the two or more navigation sensors 240 arranged orthogonally], and having: 
a first axis of symmetry, of one of the coils, which is aligned perpendicular to a central longitudinal axis of the distal end section [0046; see that three coils may be used with the coils being oriented about respective axes orthogonal to each other]; and
a second axis of symmetry, of the remaining coil, which is aligned perpendicular to the central longitudinal axis of the distal end section and not parallel to the first axis of symmetry [0046, Fig 5; see another of the orthogonal coils]; and
a processor 108 of magnetic tracking system 100 (Fig 2), which is configured to:
using signals received from the magnetic field sensor coils, calculate a position, direction and rotational orientation of the distal end in the cavity of the patient [0030; see the signals received from the sensors 240 used to calculate position, direction, and orientation];
register the measured position with a medical image; using the calculated direction and rotational orientation [0025; see the images displayed along with an indicator (e.g. crosshairs, illuminated dot, etc) showing the position of the instrument].
Salazar further discloses a method [0075; see the method] corresponding to the above-cited portions including inserting a tubular end of the probe wherein the probe is configured as described above [0037], calculating a position, direction, and orientation of the distal end [0030], and registering the measured position with a medical image [0025].
Salazar discloses all features except that the processor finds in the medical image: a first location along the direction of the central longitudinal axis; and a second location along a direction from the calculated position to the object; and to toggle a cursor between the first and second locations on the medical image. However, Rafii-Tari teaches of a system and method for medical instrument navigation wherein the system finds in the medical image: a first location along the direction of the central longitudinal axis; and a second location along a direction from the calculated position to the object; and to toggle a cursor between the first and second locations on the medical image [0159, 0165; see the viewpoint from the distal end of the instrument which is along the central axis which is toggled to the viewpoint of the ‘third person’ which is at a location along a direction from the position of the object; also see the graphical indicators such as a line extending from the distal end or  a cone pointed at by the instrument]. It would have been obvious to the skilled artisan to modify Salazar, to toggle between the first and second locations as taught by Rafii-Tari, in order to aid an operator in navigating the instrument to a desired location.
Re claims 6, 9: Salazar discloses the visually guiding object is a guiding bump (Fig 4; see tip 208).
Re claims 7, 10: Salazar discloses colored angular sections over the perimeter of the distal edge of the distal end section, wherein based on the known orientations of the colored angular sections relative to the second axis of symmetry, the processor is further configured to define the object as any of the colored angular sections, which is viewed using an endoscope inserted into the cavity  [0048; see electrodes 222, 224 that have color and are angular on the distal end, wherein the distal tip on which the electrodes are disposed is tracked by the processor and which is viewed by an endoscope at [0033]]. Salazar does not disclose toggling a cursor between the first and second locations on the medical image accordingly. However, Rafii-Tari teaches of toggling between first and second locations on the image [0159, 0165; see the viewpoint from the distal end of the instrument which is along the central axis which is toggled to the viewpoint of the ‘third person’ which is at a location along a direction from the position of the object; also see the graphical indicators such as a line extending from the distal end or  a cone pointed at by the instrument]. It would have been obvious to the skilled artisan to modify Salazar, to toggle between the first and second locations as taught by Rafii-Tari, in order to aid an operator in navigating the instrument to a desired location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793